Citation Nr: 0614844	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-17 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for mild disc bulge, C4-6, and mild stenosis, C6-7, with 
cervical and thoracic muscle strain, with occasional 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran was provided a videoconference hearing before a 
Veterans Law Judge in April 2004.  However, the tape of the 
hearing was inaudible and a transcription could not be made.  
Consequently, the veteran was provided another 
videoconference hearing before a Veterans Law Judge in 
February 2005.  A transcript of the February 2005 hearing is 
associated with the claims file.

The veteran's claim was remanded by the Board for further 
development in July 2005.


FINDINGS OF FACT

1.  The veteran's mild disc bulge, C4-6, and mild stenosis, 
C6-7, with cervical and thoracic muscle strain is manifested 
by occasional non-prostrating headaches, moderate limitation 
of motion on flare-ups, and mild neurological impairment of 
the left upper extremity.

2.  The veteran's service-connected cervical spine disability 
is not manifested by forward flexion of 30 degrees or less, 
or by incapacitating episodes having a total duration of at 
least four weeks in a 12 month period.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for mild 
disc bulge, C4-6, and mild stenosis, C6-7, with cervical and 
thoracic muscle strain with occasional headaches, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5291 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues of a claim (i.e. the 
initial-disability-rating and effective-date elements of a 
service-connection claim).  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).

Prior to the adjudication of the veteran's claim, the RO 
mailed the veteran a letter in October 2001 that provided the 
notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support his claim as well as requested that he 
submit any supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the effective-date 
elements of the claim, this matter is not currently before 
the Board, and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has also been provided appropriate VA examinations.  
The veteran has testified at a hearing before the undersigned 
Veterans Law Judge.  The veteran has not identified any other 
medical records or evidence pertinent to his claim.  The 
Board is similarly unaware of any outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The criteria for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contain notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003.  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  In this case the revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the thoracic spine warrants a 
noncompensable evaluation if it is slight, or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).

Also under the criteria in effect prior to September 26, 
2003, limitation of motion of the cervical spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect from September 23, 2002).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating, 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  
Forward flexion of the cervical spine 15 degrees or less or 
favorable ankylosis of the entire cervical spine, warrants a 
30 percent rating.  For forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees or 
muscle spasm or guarding severe enough to result in abnormal 
gait or the combined range of motion of the cervical spine 
not greater than 170 degrees or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent disability evaluation is warranted.  For forward 
flexion of the cervical spine greater than 30 degrees, but 
not greater than 40 degrees or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
control, a 10 percent disability evaluation is warranted.

Under Diagnostic Code 8516, a 50 percent evaluation is 
assigned for complete paralysis of the ulnar nerve of the 
nondominant extremity when there is "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; and flexion of wrist weakened; a 30 percent 
evaluation is assigned for severe incomplete paralysis of the 
ulnar nerve of the nondominant extremity; a 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the ulnar nerve of the nondominant extremity; and a 10 
percent evaluation is assigned for mild incomplete paralysis 
of the ulnar nerve of the nondominant extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2005).

Factual Background

The RO granted the veteran service connection and a 10 
percent rating for his cervical spine disability by rating 
action in July 1999.  The veteran submitted his claim for an 
increased rating in November 2000.

VA neurosurgery consult in May 2001 indicates that the 
veteran complained of pain in the neck that radiated into 
both arms as well as down into his hands.  Examination 
revealed some restriction of motion to maximum flexion and 
hyperextension of the neck.  No abnormalities were found on 
motor, sensory, or reflex examinations.  The impression was 
herniated disc and associated spur at C6-7.  The examiner 
noted that he did not recommend surgery because the disc and 
spur did not appear to be compressing the spinal cord or 
nerve roots.

VA outpatient records reveal complaints of chronic neck pain 
and treatment with physical therapy, tens unit, relaxation, 
pain centers, distraction techniques, steroid injections and 
acupuncture.

On VA examination in October 2001, the veteran complained of 
neck pain and headaches.  It was noted that the veteran was 
right-handed and that he denied missing any work due to 
medical problems.  It was noted that a January 2001 EMG nerve 
conduction study was normal.  The veteran reported no 
limitation of activities of daily living due to his cervical 
spine disability.  Examination revealed full strength of the 
upper extremities.  Deep tendon reflexes were symmetrical and 
normal.  The examiner stated that the veteran's range of 
motion of the cervical spine was normal.  There was no 
radiation with range of motion.  The movement of the 
veteran's cervical spine was done easily.  Range of motion of 
the dorsal spine was noted to be normal.  Neurosensory 
examination of the upper extremities was normal.  The 
examiner noted that MRI showed minimal degenerative changes.  
It was her opinion that the issues of Deluca did not apply.  
She stated that there was no report of excessive 
fatigability, weakness, pain, or incoordination.

At a hearing before the undersigned Veterans Law Judge in 
February 2005, the veteran reported constant neck pain.  He 
stated that he received epidural injections and epidural 
blocks for his neck disability.  He also reported headaches 
due to his neck disability.

The veteran was afforded a VA neurological examination in 
August 2005.  The veteran reported that his shoulders always 
felt tight and tense.  When the pain in the neck intensified, 
it spread down into the shoulder region and also up into the 
base of the skull.  The veteran also reported that he got 
headaches due to his cervical disability.  The veteran stated 
that there was no radiation of pain down into the arms.  The 
pain was primarily in the trapezius region.  There was no 
radiation of pain or numbness around the chest.  The veteran 
did report numbness in the little finger area.  He said that 
when he picked up something hot, he felt it more intensely 
with the right hand than with the left hand.  Occasionally 
there was a little tingling there.  He had been having 
epidural injections in his cervical spine, and for the most 
part had been finding them helpful.  Nerve conduction testing 
in January 2005 was normal and all the muscles tested were 
also normal.  An MRI of the neck in December of 2005 showed 
mild disc osteophyte complex, mildly encroaching the thecal 
sac and bilateral neural foramina at C6-7.

Examination revealed full strength of the upper extremities 
and no atrophy of either arm.  Coordination testing of the 
fingers were normal.  Sensory examination showed some 
decrease in sensation in the left hand at the little and ring 
finger and to a lesser extent the middle finger to the 
rolling pinwheel.  In the hand, the loss of sensation 
extended onto the palm and about two cm above the wrist.  
Reflexes in the upper extremities were 2+.  The diagnoses 
included cervical degenerative joint disease with C7 
radiculopathy.  The examiner stated that the veteran had 
headaches due to his neck disability.  He noted that the 
headaches were not incapacitating and that the veteran did 
not miss work due to the headaches.  

On VA orthopedic examination in August 2005 the veteran was 
noted to have cervical spine range of motion of 55 degrees of 
flexion, 35 degrees of extension, 60 degrees of rotation to 
both the left and the right, 50 degrees of lateral bending to 
the right, and 60 degrees of lateral bending to the left.  
There was mild cervical spasm and tenderness with deep 
palpation.  There was increased pain with resisted flexion 
and extension of the neck, and there was mild incoordination 
in his motion noted.  There was no gross weakness to 
repetitive strength testing.  The thoracic spine was not 
tender, and was without kyphosis.  The diagnosis was neck 
strain with mild degenerative disc disease of the cervical 
spine.  The examiner stated that he would assign an 
additional 5-degree range of motion loss in cervical spine 
extension for Deluca considerations.  The examiner was of the 
opinion that the veteran's cervical spine disability was from 
mild to moderate in nature.  The examiner was unable to 
estimate further range of motion loss due to pain during 
flare-ups or with repeated use over time.

Analysis

With respect to Diagnostic Code 5293 in effect prior to 
September 23, 2002, none of the VA examination reports, or VA 
outpatient records indicate that the veteran has more than 
mild intervertebral disc syndrome.  The VA examination in 
August 2005, revealed only slight numbness and tingling of 
the hands and fingers.  Accordingly, the veteran is not 
entitled to a rating in excess of 10 percent under the 
criteria for intervertebral disc syndrome in effect prior to 
September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Board has considered the veteran's complaints of pain on 
motion and the August 2005 orthopedic examiner's note of 
additional decrease in range of motion due to pain and flare-
ups.  The Board also notes that the August 2005 orthopedic 
examiner was of the opinion that the veteran's cervical 
disability was from mild to moderate in nature.  Based on 
these factors,  the Board is of the opinion that, when all 
doubt is found in favor of the veteran, that the veteran more 
nearly meets the criteria for moderate limitation of motion 
of the cervical spine based on the former criteria for 
limitation of motion of the cervical spine.  Accordingly, the 
veteran meets the limitation of motion criteria for an 
increased 20 percent rating for his cervical spine disability 
based on the limitation of motion under Diagnostic Code 5292 
in effect prior to September 26, 2003.  See Deluca, supra.  
The Board notes that even with the consideration of pain on 
motion and during repeated use and flare ups, the VA 
examination reports showed the veteran to have substantial 
range of motion of the cervical spine.  Accordingly, the 
veteran does not exhibit severe limitation of motion the 
requirement for a higher, 30 percent rating, under Diagnostic 
Code 5292 in effect prior to September 26, 2003.

There is no evidence showing that the veteran has more than 
slight limitation of motion of the thoracic spine.  Thus a 
compensable rating is not warranted under Diagnostic Code 
5291 in effect prior to September 26, 2003.  Accordingly, the 
veteran is not entitled to a higher rating based on 
limitation of motion of the thoracic spine.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The veteran has not been shown to have had 
incapacitating episodes.  Consequently, the veteran does not 
meet the criteria for a higher rating under the criteria 
effective September 23, 2002, based on incapacitating 
episodes of intervertebral disc syndrome.

With respect to his neurological manifestations, the Board 
notes that the August 2005 VA neurological examination 
revealed the veteran to have normal nerve conduction tests 
and full strength of the upper extremities.  There was no 
radiation of pain down into the arms.  While the veteran 
complained of occasional tingling and numbness of the 
fingers, the veteran has normal coordination of the fingers.  
However, the examination did show that the veteran had some 
decrease in sensation of the left fingers, palm, and wrist.  
Based on the foregoing, and holding all doubt in favor of the 
veteran, the Board finds that the neurological manifestations 
of the service-connected cervical spine disability result in 
mild incomplete paralysis of the left ulnar nerve.  
Accordingly a 10 percent disability rating is warranted for 
the veteran's cervical spine neurological manifestations.  
The medical records do not show the veteran to meet the 
criteria for moderate incomplete paralysis of the right ulnar 
nerve.

With respect to orthopedic manifestations, as noted above, 
the medical evidence generally shows that the veteran's 
overall limitation of motion of the cervical spine more 
nearly approximates moderate, the criteria for a 20 percent 
rating under the former criteria for limitation of motion.  
With respect to the current criteria for limitation of motion 
of the cervical spine, the veteran has been shown to have 
much more than 15 degrees of flexion of the cervical spine 
and a combined range of motion of the cervical spine of 320 
degrees.  This extent of limitation of motion of the cervical 
spine does not meet the criteria for a rating in excess of 20 
percent.  Likewise, the thoracolumbar range of motion studies 
do not show that a rating in excess of 20 percent is 
warranted under the revised criteria.

Thus, combining the veteran's neurological and orthopedic 
manifestations results in a 30 percent evaluation.

The Board notes that the veteran has not been shown to have 
prostrating headaches averaging one in two months over the 
last several months, and he is therefore not entitled to a 
separate compensable rating for headaches.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  While the record does show frequent 
complaints of cervical pain, and numerous treatment 
modalities with little improvement of the pain, this is taken 
into consideration by the assigned 30 percent rating.  The 
record reflects that the veteran has not required frequent 
hospitalization for the disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  The medical evidence specifically 
notes that the veteran's cervical spine disability has not 
required him to miss any work  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Accordingly, the veteran is entitled to an increased rating 
of 30 percent for his cervical spine disability.


ORDER

A 30 percent rating for mild disc bulge, C4-6, and mild 
stenosis, C6-7, with cervical and thoracic muscle strain, 
with occasional headaches, is granted subject to the law and 
regulations regarding the award of monetary benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


